Electronically Filed
                                                       Supreme Court
                                                       SCOT-XX-XXXXXXX
                                                       07-NOV-2018
                                                       09:26 AM

                          SCOT-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  VICKRAM “VICTOR” JAISINGANE,
                           Petitioner,

                                vs.

   ASSOCIATION OF APARTMENT OWNERS OF THE ALA WAI PLAZA SKYRISE
 CONDOMINIUM; BOARD OF DIRECTORS OF THE ASSOCIATION OF APARTMENT
      OWNERS OF THE ALA WAI PLAZA SKYRISE CONDOMINIUM, ET AL.
                            Respondents.


                       ORIGINAL PROCEEDING
                   (NO. 12314; CIV. NO. 78341)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the documents submitted by
petitioner Vikram “Victor” Jaisingane, which were filed on
October 15, 2018 and which this court reviews as a petition for
relief, and the record, it appears that, under the facts and
circumstances of this matter, petitioner is not entitled to the
relief he requests from this court. Accordingly,
          IT IS HEREBY ORDERED that the petition is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition without payment of the
filing fee.
          DATED: Honolulu, Hawai#i, November 7, 2018.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson